Citation Nr: 1730892	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation for compensation based upon individual unemployability (TDIU) prior to September 25, 2012, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to increased ratings for degenerative disc disease of the lumbar spine, gastroesophageal reflux disease, and bilateral hearing loss and denied entitlement to service connection for a sleep disorder.  In a November 2012 rating decision, the RO awarded increased ratings for a low back disability and radiculopathy of the right and left lower extremities and denied entitlement to a TDIU.  By an October 2013 rating decision, the RO granted increased ratings for a low back disability and radiculopathy of the bilateral lower extremities and awarded entitlement to a TDIU, effective September 25, 2012.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  Prior to September 25, 2012, service connection was in effect for degenerative disc disease of the lumbar spine, rated as 40 percent disabling; left lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine, rated as 10 percent disabling; right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine, rated as 10 percent disabling; cervical strain, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; gastroesophageal reflux disease, hiatal hernia, and duodenal ulcer, rated as 10 percent disabling; residuals of excision exotosis of the left elbow, rated as 10 percent disabling; left wrist ganglion cyst, rated as noncompensable; residuals of a right thumb injury, rated as noncompensable; bilateral hearing loss, rated as noncompensable; right shoulder cyst, rated as noncompensable; and onychomycosis, rated as noncompensable.  The combined evaluation for the Veteran's service-connected disorders prior to September 25, 2012 was 60 percent with consideration of the bilateral factor.

2.  The probative evidence of record shows that the Veteran was precluded from securing or following substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities prior to September 25, 2012.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on an extraschedular basis have been met prior to September 25, 2012.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

As of September 25, 2012, service connection was in effect for degenerative disc disease of the lumbar spine, rated as 40 percent disabling; left lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine, rated as 10 percent disabling; right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine, rated as 10 percent disabling; cervical strain, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; gastroesophageal reflux disease, hiatal hernia, and duodenal ulcer, rated as 10 percent disabling; residuals of excision exotosis of the left elbow, rated as 10 percent disabling; left wrist ganglion cyst, rated as noncompensable; residuals of a right thumb injury, rated as noncompensable; bilateral hearing loss, rated as noncompensable; right shoulder cyst, rated as noncompensable; and onychomycosis, rated as noncompensable.  The combined rating for the Veteran's service-connected disabilities was 60 percent.  38 C.F.R. § 4.25 (2016).  When combining the rating for his musculoskeletal disabilities pursuant to 38 C.F.R. § 4.16(a)(3), his combined rating was just 50 percent.  Therefore, the schedular percentage criteria for TDIU prior to September 25, 2012 were not met.  38 C.F.R. § 4.16(a).

When a veteran's service-connected disabilities do not meet the schedular requirements of 38 C.F.R. § 4.16(a) and a veteran is unemployable by reason of service-connected disabilities, VA must consider whether the evidence of record warrants referral to the Director of Compensation and Pension Service for entitlement to a total rating for compensation purposes based upon individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, in this case the Veteran's claim was referred to VA's Director of Compensation and Pension Service, and the Director issued an opinion on the issue of whether entitlement to a TDIU was warranted on an extraschedular basis.  Accordingly, the Board is now permitted to exercise jurisdiction over this issue.  Wages v. McDonald, 27 Vet. App. 233 (2015).

The medical evidence of record shows that the Veteran is unemployed.  The Veteran reported that he last worked in May 2009, having become too disabled to work at that time.  In his August 2013 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full-time as a manager.  He noted that he completed four years of college and began a training program to become a respiratory therapist in January 2010, which he was unable to complete due to the medication that he was prescribed for his service-connected disabilities.  He also reported that he sought employment with VA on three separate occasions from 2010 through 2011 as a record keeper, a veteran representative, and a driver, and that he was not hired for any of those positions.

In a September 2009 statement, the Veteran reported that he was terminated from two jobs during the prior four years due to lack of sleep from his service-connected gastroesophageal reflux disease (GERD).  During a September 2009 VA examination, the Veteran stated that he lost his job because he missed too much work due to medical appointments to evaluate chest pain caused by his service-connected hiatal hernia.  An October 2009 report of contact reflects that the Veteran stated that he was "not claiming IU" because he "can still work."

During a November 2009 VA examination, the Veteran stated that he lost jobs with the postal service and a business because he "would not cooperate with unethical business practices."  In a July 2013 statement, he explained that he was not let go because his employer wanted him to report and falsify records, but he was actually let go because of "too many physician appointments and [his] last hospitalization" although he could not prove this, and the official records show that he was dismissed based upon performance.  He noted that it was "ironic that [he] was dismissed from [his] position a week later after being released from the Sherman Medical Hospital for issues relating to [his] GERD."

In a June 2012 statement, the Veteran explained that he was terminated from his last place of employment because of "too many hospitalizations."

VA examinations conducted on September 25, 2012 show that the Veteran indicated that he was claiming that his employability was only impacted by his low back disability.  The Veteran denied any occupational implications for his history of duodenal ulcer, residuals of exostosis excision of the left elbow, residuals of a thumb injury, left wrist ganglion cyst, and left elbow scar.  The examiner remarked that the Veteran's cervical spine disability also partially affected his employability.  After performing a physical examination of the Veteran's thoracolumbar spine, the examiner opined that it was "presumable" that the Veteran would be able to perform sedentary work, although some accommodations would be necessary to ensure he had an ergonomic chair as well as the ability to change positions/stretch on an as needed basis.  He would be unable to perform jobs requiring prolonged standing/walking or prolonged sitting in a fixed position that he couldn't adjust or change positions from.  With regard to the cervical spine disability, the examiner remarked that the Veteran's limited range of motion in the neck "may prevent him from performing jobs requiring full neck [range of motion] like driver.  [N]o limitations to most sedentary employment."  The examiner also found that the Veteran's GERD, hiatal hernia, history of duodenal ulcer, residuals of exostosis excision of the left elbow, residuals of a thumb injury, left wrist ganglion cyst, and left elbow scar did not impact his ability to work.

The Veteran's SSA records reflect that he stopped working in June 2009, and that he experienced ongoing back pain since that time.  A Functional Capacity Assessment, conducted in June 2012, reflects that the Veteran's lumbar spine disability caused limitations, including the ability to stand and walk for four hours in an eight-hour workday and sit for two hours in an 8-hour workday.  The physician noted that he awoke with severe back stiffness and took several hours to be able to move.  While he was able to get tasks done, it was with pain and multiple breaks in between.  The physician reported that "[t]he consistent finding . . . is the limited lumbar [range of motion] and inability to do a single position (sit, stand, walk, etc.) for very long."

The Veteran's claim was referred to VA's Director of the Compensation and Pension Service for review based on extraschedular consideration.  After thoroughly reviewing the Veteran's claims file, the Director concluded that "[e]ntitlement to IU benefits on an extra-schedular basis prior to September 25, 2012 is not warranted."  She explained that the medical evidence for his service-connected conditions does not show that he "would have been unemployable in all environments, including a sedentary one, due solely to his service-connected disabilities."

In a September 2016 statement, the Veteran stated that he applied for three jobs prior to June 2009, but he was denied all three positions.  He noted his belief that he was not hired because he was walking with a cane when he attended the interviews.  He explained that he attended school from June 2010 through May 2012 to become a respiratory therapist, but found out that he had to drop out of the program in May 2012 because the hospital considered him a risk for taking certain prescribed medications.

Based on the foregoing, the Veteran's service-connected disabilities resulted in physical impairments prior to September 25, 2012.  The physical impairments, including inability to stand or walk for prolonged periods, inability to sit in a fixed position, and inability to perform jobs requiring full neck motion would limit his ability to perform most physical work.  Although the September 2012 VA examiner and the Director of Compensation and Pension both concluded that the Veteran's disabilities would not preclude sedentary employment, the Veteran's SSA records show that he was unable to sit for more than two hours in an 8-hour workday, suggesting that sedentary employment would not be possible.  Furthermore, the evidence reflects the Veteran was not able to find work during the period on question, and the Veteran has consistently asserted that he has been unable to work due to his service-connected disabilities.  Finally, VA regulations provide any reasonable doubt should be revolved in the favor of the Veteran.  38 C.F.R. § 3.102.

Accordingly, although the Veteran did not meet the schedular criteria for the time period in question, when affording all benefit of the doubt to the Veteran, the evidence reflects he was unable to secure and follow substantially gainful employment due to his service-connected disabilities prior to September 25, 2012.  The criteria of 38 C.F.R. § 4.16(b) are therefore met, and entitlement to TDIU on an extraschedular basis is granted for this time period.


ORDER

Entitlement to TDIU on an extraschedular basis is granted prior to September 25, 2012, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


